 In the Matter of WHITECONSTRUCTION AND ENGINEERING OOIvIPANY,INC., EMPLOYERandINTERNATIONAL BROTHERHOOD OF BOILERMAKERS,IRON SHIP BUILDERS AND HELPERS OF AMERICA,AFL, LOCALNo. 433,PETITIONERCase No. 1.0-R,0-923.-Decided November 14,190,DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before James W.Mackle, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmedT'urs'uant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and Member'sReynolds and Murdock].Upon the entire recon4 in this case, the Board 1ncls :1.The Employer, with its main office at St. Petersburg, Florida, isengaged in that State in the building and construction business.Dur-ing the 12-month period ending April 28, 1950, which is representativeof the Employer's operations, it purchased equipment, structural steel,and other building materials valued at $170,441.65, of which amount$81,314.52 represents purchases of equipment and materials shippeddirectly to the Employer from outside the State of Florida.Duringthe same period, the Employer's gross income totalled $352,000, ofwhich approximately $150,000 represents sales made and servicesrendered to concerns, admittedly, engaged in interstate commerce 2We therefore find, contrary to the Employer's contention, that itis engaged in commerce within the meaning of the Act, and in accordwith our recently announced policy,3 that it will effectuate the policiesof the Act to assert jurisdiction in this case.IThe hearing officer referred to the Board the Employer'smotion to dismiss the petitionupon the ground that it is not engaged in commerce within the meaning of the Act. Forreasons stated hereinafter the motion is denied.2These concerns are : (1)Florida Power Corporation,a public utility servicing, interalia, the Atlantic Coast Line and Seaboard Air Line Railroads;(2)Ridge Citrus Con-centrates,Inc.,which ships approximately$3,000,000 worth of its products to customersoutside the State of Florida;and (3) Pinellas County Airport which is serviced by theNational Air Lines and two International cargo air carriers.8Hollow Tree Lumber Company,91 NLRB No. 635.92 NLRB No. 17.53 54D'ECISIONS; OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act : All employees of the Employer's fabri-cating shop at St. Petersburg, Florida, excluding professional em-ployees,, guards, all other employees, and supervisors as defined inthe Act.'.[Text of Direction of Election omitted from publication in thisvolume.]4Althoughthere was no disputebetween theparties concerning the appropriateness ofthe'unit describedabove, both the Employerand the Petitionerleft to theBoard thedispositionof "six keyfieldmen." It appears fromthe record that theseemployees spendonly about 20 percent of their time in the fabricatingshop,and then only when fieldoperations are temporarily shut down.The 80 percent of their time in the fieldis underseparate supervision and involvesdifferentworking conditions.Furthermore, fieldemployeesgenerallyare presentlyrepresented by anotherunion in a separate unit.Underall of the foregoing conditions,we concludethat theyhave insufficient community ofinterestwith the fabricatingshop employees to be included in the unit described above.SeeYork Corporation,87NLRB 613.